TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00563-CR



                               Kelvin Pedro Bester, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NO. 69695, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                     NO. 03-13-00564-CR



                               Kelvin Pedro Bester, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 70288, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Kelvin Pedro Bester, appearing pro se, purports to appeal from two

post-indictment pretrial rulings of the trial court denying his request for bond reductions in a

family-violence assault case and an aggravated robbery case.
                However, in each case the trial court has certified that appellant “cannot appeal” the

denial of bond reduction. An appeal must be dismissed if a certification showing the defendant has

the right of appeal has not been made part of the record. See Tex. R. App. P. 25.2(a)(2), (d); Blanton

v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012).

                Moreover, we lack jurisdiction over a direct appeal from an interlocutory pretrial

order on a motion for bond reduction.1 See Ex parte Shumake, 953 S.W.2d 842, 846–47 (Tex.

App.—Austin 1997, no pet.).

                Accordingly, we dismiss these appeals for want of jurisdiction.




        1
          The courts of appeals have split over whether appellate jurisdiction exists in regard to direct
appeals from pretrial bail rulings. A number of appellate courts have concluded that no
constitutional or statutory provision exists authorizing an interlocutory appeal from a trial court’s
order on a motion for bond reduction. See Ex parte Ragston, 402 S.W.3d 472, 478 (Tex.
App.—Houston [14th Dist.] 2013, pet. granted.); Sanchez v. State, 340 S.W.3d 848, 849 (Tex.
App.—San Antonio 2011, no pet.); Keaton v. State, 294 S.W.3d 870, 873 (Tex. App.—Beaumont
2009, no pet.); McCarver v. State, 257 S.W.3d 512, 514–15 (Tex. App.—Texarkana 2008, no pet.);
Vargas v. State, 109 S.W.3d 26, 29 (Tex. App.—Amarillo 2003, no pet.); Benford v. State,
994 S.W.2d 404, 409 (Tex. App.—Waco 1999, no pet.). Conversely, some other courts have held
that a defendant may take an interlocutory appeal from a pretrial motion for bond reduction.
See Ramos v. State, 89 S.W.3d 122, 124–26 (Tex. App.—Corpus Christi 2002, no pet.); Clark
v. Barr, 827 S.W.2d 556, 557 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).
        This Court has previously held that we lack jurisdiction over such an appeal. Ex parte
Shumake, 953 S.W.2d 842, 846–47 (Tex. App.—Austin 1997, no pet.). “[A]bsent a decision from
the Court of Criminal Appeals or this court sitting en banc that is on point and contrary to the prior
panel decision or an intervening and material change in the statutory law, we are bound by our prior
panel decision.” Medina v. State, No. 14-12-00383-CR, 2013 WL 4017340, at *4 n.5 (Tex.
App.—Houston [14th Dist.] Aug. 8, 2013, no pet. h.); see Riney v. State, 28 S.W.3d 561, 565 (Tex.
Crim. App. 2000) (adherence to precedent pursuant to doctrine of stare decisis “promotes judicial
efficiency and consistency, it fosters reliance on judicial decisions, and contributes to the actual and
perceived integrity of the judicial process.”).

                                                   2
                                            __________________________________________
                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 29, 2013

Do Not Publish




                                               3